—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 25, 1991, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), and rape in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred by discharging a sworn juror, over his objection, without conducting a sufficient inquiry as to the juror’s continued unavailability. We disagree.
The trial court conducted a reasonably thorough inquiry and recited on the record the facts and reasons for invoking its statutory authority for discharging a sworn juror due to unavailability (see, CPL 270.35). The court carefully considered and balanced the relevant factors and competing interests. Its *640particularized findings, stated on the record, support the action taken (see, People v Washington, 72 NY2d 69, 74).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.